Voto disidente del
Juez Asociado Señor Díaz Cruz
al cual se une el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 9 de diciembre de 1980
Contrario a lo resuelto por este Tribunal en El Toro Electric Corp. v. Zayas, 106 D.P.R. 98 (1977), la sentencia le im-pone responsabilidad al banco acreedor y financiador del pro-yecto por obras y servicios que a la constructora dueña del mismo suplió un contratista. Se llega a esta conclusión bajo la premisa de que una llamada carta-convenio de 31 diciembre, 1976 entre la dueña y deudora hipotecaria Costa Este Development Corp., y su contratista de hormigón y albañilería Excelsior Construction, Inc., sobre cesión por aquélla a ésta de sobrantes y retenidos en el contrato de financiamiento de Costa Este con Caguas Federal Savings & Loan Ass’n y que *467ésta suscribió dándose por notificada y dispuesta a hacer cumplir la cesión, constituye una modificación del contrato de financiamiento entre Caguas Federal y Costa Este Development Corporation, y una garantía del Banco al contratista del valor de sus obras y servicios, mediante representación incondicional como en Int General Electric v. Concrete Builders, 104 D.P.R. 871 (1976).
Sobre este aspecto crítico de la relación contractual entre las partes en litigio, el juez sentenciador en determinaciones de hecho derivadas de evidencia oral cuya estimación no se impugna por las recurrentes, y bien fundadas en los con-tratos escritos admitidos en evidencia, concluyó lo siguiente:
7. “Caguas Federal” no fue parte ni intervino en forma al-guna en ninguno de los contratos entre “Costa Este”, “Excelsior” y “Mero”, [subcontratista] mencionadas anteriormente.
8. Comenzadas las obras de construcción por “Costa Este”, “Excelsior” y “Mero”, posteriormente se paralizaron.
9. La paralización de las obras fue con motivo de que “Costa Este” adeudaba a “Excelsior” al momento de la paralización las sumas de $49,649.91 del contrato de hormigón y $21,678.25 por concepto del contrato de albañilería por lo que los antes dichos subcontratistas no continuaron trabajando en el proyecto.
10. Paralizadas las obras de construcción del proyecto por algún tiempo, el día 31 de diciembre de 1976 “Costa Este” y “Excelsior” prepararon y firmaron un documento en el cual “Costa Este” reconoce adeudar a “Excelsior” las cantidades de dinero mencionadas en el párrafo 9no. de estas determinaciones. (Exhibit 7 parte demandante.)
11. En dicho documento de fecha 31 de diciembre de 1976 acordó “Costa Este” ceder a favor de “Excelsior” el retenido de 10% en poder de “Caguas Federal” así como los sobrantes de dinero de “Costa Este”, en pago a “Excelsior” de la deuda antes mencionada.
12. El retenido en poder de “Caguas Federal” perteneciente a “Costa Este” era el que “Caguas Federal” realizaba de acuerdo al contrato de financiamiento antes mencionado.
13. El convenio de financiamiento entre “Caguas Federal” y “Costa Este” disponía que el retenido del 10% no era líquido ni *468exigible hasta tanto “Costa Este” obtuviere los permisos de uso de las viviendas construidas.
14. “Caguas Federal” firmó el documento de fecha 31 de diciembre de 1976 dándose por notificado y para hacer cumplir lo dispuesto en cuanto a la cesión a “Excelsior” del sobrante y el retenido y a entregar a “Excelsior” aquello que resultara líquido y exigible una vez se finalizaran las obras de construcción, se obtuvieran los permisos de uso y se firmen las escrituras de venta de las propiedades.
15. Firmado el convenio de fecha 31 de diciembre de 1976 “Excelsior” acordó continuar la labor de construcción y así lo hizo.
16. Al reanudarse la construcción en el proyecto “Caguas Federal” continuó realizando el desembolso del producto del financiamiento concedido a “Costa Este” según el convenio de financiamiento entre “Costa Este” y “Caguas Federal” de fecha 23 de diciembre de 1972 con la diferencia que “Caguas Federal”, de los sobrantes, si alguno, de cada certificación sometida por “Costa Este” la utilizaba para abonar o amortiguar la deuda de “Costa Este” con “Excelsior” según lo pactado en el docu-mento de fecha 31 de diciembre de 1976 entre “Costa Este” y “Excelsior”. (Exhibits 8, 9, 10 y 11 parte demandante.)
17. Las obras de construcción en el proyecto se paralizaron en una segunda ocasión por diferencias que surgen entre “Excelsior” y “Costa Este” quedando el proyecto paralizado y desierto.
18. Abandonado y desierto el proyecto, “Costa Este” solicita del “Caguas Federal”, mediante certificaciones sometidas, desem-bolsos parciales del retenido en poder del “Caguas Federal” para el pago de las nóminas de los guardias de seguridad del proyecto para mantener el mismo vigilado y así evitar que ocurrieren actos vandálicos en perjuicio del proyecto. (Exhibits 12, 13 y 14 parte demandante.)
19. “Caguas Federal” pagó las certificaciones de nóminas de los guardias de seguridad del proyecto sometidos por “Costa Este”.
20. “Costa Este” incumplió los términos y condiciones del contrato de financiamiento con “Caguas Federal” de fecha 23 de septiembre de 1972 por lo que “Caguas Federal” procedió a ejecutar dicho proyecto mediante el correspondiente proceso de *469Ejecución de Hipoteca por la vía ordinaria en el caso Civil número CS-78-2280 Tribunal Superior de Puerto Rico, Sala de Humacao, adjudicándose dicho proyecto en Venta Judicial según la escritura número 1000 de fecha 21 de diciembre de 1978 ante el notario Rafael Rodríguez Erna. (Exhibit I parte demandada.)
21. “Caguas Federal” no es responsable por las sumas adeu-dadas por “Costa Este” a “Excelsior” ya que al incumplir “Costa Este” con el contrato de financiamiento con “Caguas Federal” y no producir los permisos de usos ni firmarse las escrituras de venta de las propiedades, el retenido de “Costa Este” en poder de “Caguas Federal” si alguno, no se convirtió en líquido ni exigible siendo éste utilizado para el pago de los guardias de seguridad en protección del proyecto hasta que el “Caguas Federal” ejecutó el mismo.
22. Antes de la ejecución del proyecto por “Caguas Federal” y estando el mismo aún en poder de “Costa Este” se firmaron dos cierres de las viviendas construidas procediendo “Caguas Federal” a expedir cheque a favor de “Costa Este” y “Excelsior” según lo pactado en el convenio de 31 de diciembre de 1976 y “Excelsior” se negó a aceptar el mismo.
Que esta cesión por Costa Este a la recurrente Excelsior, aprobada por Caguas Federal se hizo cuando no se conocía el monto de sobrantes y retenido en poder del Banco, toda vez que la liquidación y determinación de los mismos necesaria-mente había de esperar a la terminación de la obra, resulta evidente del texto de la llamada carta-convenio de 31 diciem-bre, 1976 sometida por Excelsior y en la que a modo de coope-ración para solucionar el problema económico de Costa Este, propone y acuerda que su acreencia de $71,328.16 (1) se pague con $12,984.20 que dice ya recibidos, y “recibir al momento del cierre y firma de las escrituras de cada caso (venta de las 66 unidades), la proporción que resulta de lo adeudado por concepto de retenidos en nuestro contrato de hormigones como sigue:
$ 34,510.00 = $580.00 al cierre del primer caso
*47066 unidades = $522.00 al cierre de cada uno de 65 casos restantes”. (Én-fasis nuestro.)
Se repite la condición suspensiva predicada en la venta de casas (cierre) en el párrafo 6 de la misma carta cesión así:
Que de acuerdo con este convenio, estimamos que los trabajos que nos restan por ejecutar en el Proyecto COSTA ESTE, podrá terminarse en un tiempo aproximado de 45 días laborables y que estamos en disposición de llevar a cabo esos trabajos en coordi-nación con su oficina del Proyecto, o sea, ejecutando en orden preferente, lo que Uds. estimen más necesario a los efectos de acelerar la entrega y venta de las casas. (Énfasis nuestro.)
Responde toda esta supeditación voluntaria de pagos por Excelsior a la entrega de unidades aptas con permiso de uso al Art. 10(B) (6) del contrato de financiamiento entre Caguas Federal y Costa Este:
B. No permanent loan shall be made to buyers unless:
6. The construction has been completed in substantial conformity with the plans and specifications submitted and final approval of all pertinent government agencies has been obtained as evidenced by the use permit. (Énfasis nuestro.)
La evidencia oral que mereció crédito al tribunal y cuya apreciación no se cuestiona, se ciñe a la realidad contractual que hemos descrito. No aparece en parte alguna de la prueba hecha en sala de justicia que hubiese una variación de con-trato (o novación como antes se dijo), ni mucho menos liqui-dación de haberes retenidos antes de entregarse las casas con permiso de uso. La diáfana expresión de la voluntad de las partes no deja lugar para adjudicar sus derechos por implica-ciones y silogismos. En este caso huelga la interpretación. Art. 1233 del Código Civil, 31 L.P.R.A. see. 3471; Luce & Co. v. Junta Rel. Trabajo, 86 D.P.R. 425 (1962); National City Bank v. Llonín, 41 D.P.R. 163 (1930).
*471La sentencia recurrida simplemente reconoce y da eficacia a lo pactado, por lo que debe ser confirmada.

 La demanda es por $75,715.